Case 1:17-cr-00372-JS-GRB Document 353 Filed 02/11/19 Page 1 of 3 PageID #: 1838

                                                        U.S. Department of Justice


                                                        United States Attorney
                                                        Eastern District of New York
 WK                                                     271 Cadman Plaza East
 F. #2016R01805                                         Brooklyn, New York 11201



                                                        February 11, 2019

 By Email and ECF

 All Counsel on Attached Appendix A.


                 Re:    United States v. Jeffrey Chartier, et al.
                        Criminal Docket No. 17-372 (JS)

 Dear Counsel:

                Enclosed please find discovery provided by the government in accordance with
 Rule 16 of the Federal Rules of Criminal Procedure. This disclosure supplements the
 government’s earlier disclosures. The government reiterates its requests for reciprocal discovery
 from the defendants.

                The government has made the following materials available at First Choice Copy
 (“First Choice”) for reproduction to the defendants:

                 1. Photos of 535 Broadhollow Road, Melville, New York, suites A6, A24, and
                    B10 (EDNY-PTP-000508839 - EDNY-PTP-000509195, taken on July 12,
                    2017):

                 2. Documents provided by the following individuals:

                 NAME                      BATES BEGDOC - ENDDOC
         Arens, Carl                EDNY-PTP_000509196 to EDNY-PTP_000509251
         Bayless, Beverly           EDNY-PTP_000509252 to EDNY-PTP_000509277
         Bruns, Edward              EDNY-PTP_000509278 to EDNY-PTP_000509306
         Church, Joan               EDNY-PTP_000509307 to EDNY-PTP_000509371
         Cruickshank, Victoria      EDNY-PTP_000509372 to EDNY-PTP_000509419
         Dininger, Steve            EDNY-PTP_000509420 to EDNY-PTP_000509448
         Hossain, Masrur            EDNY-PTP_000509449 to EDNY-PTP_000509461
         Mull, Jeffrey              EDNY-PTP_000509462 to EDNY-PTP_000509509
         Osnas, Joseph              EDNY-PTP_000509510 to EDNY-PTP_000509510
Case 1:17-cr-00372-JS-GRB Document 353 Filed 02/11/19 Page 2 of 3 PageID #: 1839
 Defense Counsel
 February 11, 2019
 Page 2


         Robinson, Kurt           EDNY-PTP_000509511 to EDNY-PTP_000509516
         Sjorgen, Betty           EDNY-PTP_000509517 to EDNY-PTP_000509519
         Wiggins, Alton           EDNY-PTP_000509520 to EDNY-PTP_000509537

                Where affidavits concerning the authenticity of business records are included in
 previous discovery productions, per Federal Rules of Evidence 803(6) and 902(11) the
 government intends to proffer those records into evidence at trial as self-authenticating. See
 United States v. Komasa, 767 F.3d 151 (2d Cir. 2014).

                You may obtain copies of the materials listed above by contacting Joseph Meisner
 at First Choice at 718-381-1480, extension 212, and referencing the print order number provided
 by email. First Choice is located at 52-08 Grand Avenue, Maspeth, New York 11378.

                                                     Very truly yours,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney
                                                     Eastern District of New York


                                              By:              /s/
                                                     Whitman G.S. Knapp
                                                     Assistant U.S. Attorney
                                                     (718) 254-6107


 cc:    Clerk of the Court (JS) (by ECF)
Case 1:17-cr-00372-JS-GRB Document 353 Filed 02/11/19 Page 3 of 3 PageID #: 1840



                                 APPENDIX A: DEFENSE COUNSEL


Robert P. LaRusso, Esq.             David S. Smith, Esq.                Stephen Lloyd Brounstein, Esq.
LaRusso Conway & Bartling LLP       Smith & King, LLC                   Steve L. Brounstein, PLLC
300 Old Country Road, Ste. 341      666 Old Country Road, Ste. 305      32 Court Street, Ste. 408
Mineola, New York 11501             Garden City, New York 11530         Brooklyn, NY 11201

Kevin J. Keating, Esq.              Michael H. Gold, Esq.               Steve Zissou, Esq.
Law Office of Kevin J. Keating      350 Fifth Avenue Ste. 6800          Steve Zissou & Associates
666 Old Country Road, #501          New York, NY 10118                  42-40 Bell Blvd., Ste. 302
Garden City, New York 11530                                             Bayside, NY 11361

John F. Kaley, Esq.                 Randy Scott Zelin, Esq.             Ira Lee Sorkin, Esq.
Doar Rieck Kaley & Mack             Randy Scott Zelin PC                Mintz & Gold LP
217 Broadway, Ste. 707              110 East 59th Street                600 Third Avenue, 25th Floor
New York, New York 10007            New York, NY 10022                  New York, NY 10016

Joseph W. Ryan, Jr., Esq.           Avraham C. Moskowitz, Esq.          Lloyd J. Nadel, Esq.
Melville Law Center                 Moskowitz & Book, LLP               Lloyd J. Nadel PLLC
225 Old Country Road                345 Seventh Avenue, 21st Floor      170 Old Country Road, Ste. 600
Melville, New York 11747-3111       New York, New York 10001            Mineola, NY 11501

Steven Goldsobel, Esq.              James Darrow, Esq.
Law Offices of Steven Goldsobel     Federal Public Defenders
1901 Avenue of the Stars            770 Federal Plaza
Los Angeles, California 90067       Central Islip, NY 11722

Christopher Bruno, Esq.             John S. Wallenstein, Esq.
Bruno & Degenhardt, P.C.            Law Office of John S. Wallenstein
10615 Judicial Drive, Ste. 703      1100 Franklin Avenue, Ste. 100
Fairfax, VA 22030                   Garden City, New York 11530
